Citation Nr: 0929205	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to exposure in service to 
ionizing radiation.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1946 to November 
1947.  The Veteran died on January [redacted], 2008.  The appellant is 
his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In her Notice of Disagreement (NOD), the appellant requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the RO.  In her November 2008 
Substantive Appeal (VA Form 9), however, she withdrew her 
request.  Since she has not subsequently requested the 
opportunity to testify before the Board, the Board finds that 
the request to testify at a hearing has been withdrawn.  See 
38 C.F.R. § 20.704.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran died in January 2008; the death certificate 
lists metastatic rhabdomyosarcoma as the immediate cause of 
death, with malignant pleural effusion, coronary artery 
disease (CAD), and decubitus ulceration listed as underlying 
causes; no other significant conditions contributing to death 
but not resulting in an underlying cause are identified.  

3.  At the time of his death, the Veteran was not service-
connected for any disability.

4.  The Veteran is shown to have been exposed to ionizing 
radiation during Operation CROSSROADS, an atomic weapons test 
in 1946, while on active duty.  

5.  The Veteran is not shown to have manifested complaints or 
findings of sarcoma, malignant pleural effusion, CAD, or 
decubitus ulceration, in service or for many years 
thereafter.

6. The competent medical evidence shows that there is no 
reasonable possibility that the conditions causing the 
Veteran's death were due to radiation exposure or other event 
or incident of his period of active service.


CONCLUSION OF LAW

No disability that caused or contributed substantially or 
materially to cause the Veteran's death was incurred in or 
aggravated as a result of the Veteran's active service, to 
include as result of exposure to ionizing radiation.  38 
U.S.C.A. § 1101, 1110, 1112, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

With specific regard to claims of service connection for the 
cause of a veteran's death, Court in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), held that VCAA requires that a 
claimant be notified of (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. 

In the present case, the appellant was notified in a March 
2008 letter of the information and evidence needed to 
substantiate and complete her appeal.  The March 2008 letter 
is also in compliance with the requirements of Hupp.  (To the 
extent that the letter did not list any service-connected 
disabilities, no service-connected disabilities were in 
effect at the time of the Veteran's death.)  Although the 
appellant was not specifically notified of the fourth and 
fifth elements required by Dingess (degree of disability; and 
effective date of the disability), there is no prejudice to 
the appellant, since her claim is being denied.  19 Vet. App. 
473 (2006).  

Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the appellant.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, the issue was referred to the 
appropriate agencies for reconstruction of the Veteran's 
exposure to ionizing radiation under the conditions alleged 
by the Veteran and for an expert opinion as to whether such 
exposure caused or materially contributed to cause the 
Veteran's death.  To the extent that the record shows the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits during his lifetime, the Board 
notes that according to 42 U.S.C. § 402, SSA disability 
benefits are automatically converted to "old age" benefits 
when a claimant attains the age of 65, and Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72.  In any 
event, the appellant has not alleged that any SSA records 
would be pertinent to the present claim.  Therefore, remand 
is not necessary to attempt to obtain the SSA records.  See 
Tetro v. Gober, 14 Vet. App. 100, 108 (2000); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided)

In conclusion, the Board finds that all necessary facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.


II.  Analysis

The appellant is contending that service connection for the 
cause of the Veteran's death is warranted.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause. 
 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In the present case, the evidence of record includes the 
death certificate showing that the Veteran died in January 
2008, at the age of 80.  The death certificate lists the 
immediate cause of death as metastatic rhabdomyosarcoma, and 
it lists malignant pleural effusion, coronary artery disease 
(CAD), and decubitus ulceration as underlying causes (no 
other significant conditions contributing to death but not 
resulting in an underlying cause are listed).  

The appellant does not contend, and the evidence does not 
establish, that the Veteran was diagnosed with any of these 
disorders during his active service or within one year of 
service.  Rather, she argues, the conditions causing his 
death resulted from radiation exposure during his active 
service.  The record confirms that the Veteran participated 
in Operation CROSSROADS aboard the U.S.S. Fulton, during the 
June to July 1946 Bikini Atoll nuclear tests.  The Veteran 
witnessed two detonations.  

By way of history, the Board notes that prior to his death 
the Veteran submitted a claim of service connection for 
disabilities, including soft tissue sarcoma, claimed as due 
to exposure to ionizing radiation exposure.  In connection 
with that claim, the Veteran filled out a Questionnaire for 
Oceanic Test Participants, in which he detailed his 
participation in Operation CROSSROADS.  He wrote that as a 
U.S.S. Fulton crewmember, he performed general preparation 
for installation of scientific equipment, which involved 
spending up to 12 hours per day outside.  At the time of 
detonation, he was on the open area of the ship.  As a 
precaution, he turned his back to the blast.  He took no 
precautions to minimize exposure to fallout.  He wore only 
dungarees, he was not monitored for radiological 
contamination, and he was never decontaminated.  After the 
detonations, he was involved in recovering the scientific 
equipment used, and he also had to leave the ship on work 
details on the island.  In total, he was in the target (shot) 
area for approximately 60 days.  Afterward, his ship 
transported the radioactive material back to Pearl Harbor.  

(In a May 2007 rating decision, the RO denied his claim.  
Regardless of the outcome of the May 2007 rating decision, 
the present cause of death claim is decided without regard to 
any prior disposition of issues decided during the Veteran's 
lifetime.  See 38 C.F.R. § 20.1106 (2008).).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be established in one of three different methods.  See 
Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, a rebuttable presumption of service connection arises 
if a "radiation-exposed veteran" later developed one of the 
radiogenic diseases listed in 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These 
diseases are ones the VA Secretary has determined that a 
positive association with radiation exposure exists. 
 
The diseases listed in 38 C.F.R. § 3.309(d)(2) are as 
follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and, (xxi) cancer of the ovary.

A "radiation-exposed veteran" is a veteran who was involved 
in a "radiation risk" activity during active service, as 
defined in 38 C.F.R. 3.309(d)(3)(ii).  This includes 
veterans, such as the Veteran in the present case, who 
participated in Operation CROSSROADS from the period July 1, 
1946 through August 31, 1946.  Service connection on a 
presumptive basis is not available in the present case, 
however, since none of the disorders listed on the Veteran's 
death certificate, including sarcoma, is a disease listed in 
38 C.F.R. § 3.309(d)(2).  

According to the second method, service connection may be 
established if (a) a radiation-exposed veteran developed a 
"radiogenic disease" that (b) became manifest within the 
time period defined for that disease by 38 C.F.R. 
3.311(b)(5), and (c) if, after following special development 
procedures, the VA Undersecretary for Benefits determines 
that a relationship in fact exists between the disease and 
the Veteran's exposure in service. 

"Radiogenic diseases" are those that may be induced by 
ionizing radiation, as listed at 38 C.F.R. § 3.311(b), and 
include any type of cancer, such as sarcoma.  The other 
conditions listed on the death certificate as underlying 
causes of the Veteran's death, on the other hand, are not 
listed as radiogenic diseases.  Accordingly, service 
connection under the provisions of 38 C.F.R. § 3.311 is not 
warranted for those conditions.  

Pursuant to regulations, the RO submitted a request to the 
Defense Threat Reduction Agency (DTRA) for computation of a 
Radiation Dose Assessment (RDA).

In response, the DTRA prepared a Radiation Dose Assessment 
(RDA) report in June 2006.  The report first notes that the 
Veteran was a confirmed participant in Operation CROSSROADS 
conducted at Bikini Atoll in 1946.  The report also provides 
a description of the Veteran's participation activities based 
on available service records and the Veteran's recollections 
and statements.  Plus, it included the assumptions about his 
participation activities and environment in which he received 
a radiation dose.  (An attached statement shows that the 
Veteran agreed that the DTRA's scenario fully included his 
best and most current representations on the details of his 
participation.).  

Accordingly, DTRA's report, which was completed in accordance 
with recommendations provided by the National Research 
Council's May 2003 report on the DTRA's dose reconstruction 
program, provided dose assessments as follows:  mean total 
external gamma dose of 0.41 rem; upper bound gamma dose of 
1.1 rem; mean total external neutron dose of 0.0 rem; upper 
bound neutron dose of 0.0 rem; internal committed alpha dose 
to the soft tissue of the left hip of 0.001 rem; upper bound 
committed alpha dose to the soft tissue of the left hip of 
0.005 rem; internal committed beta plus gamma dose to the 
soft tissue of the left hip of 0.001 rem; upper bound 
committed beta plus gamma dose to the soft tissue of the left 
hip of 0.010 rem.  

In an April 2007 report, the Veterans Benefits Administration 
(VBA) Chief Public Health and Environmental Hazards Officer 
(CPHEHO) applied the DTRA radiation exposure data (summarized 
above) to the Interactive Radioepidemiolgical Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH) to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's sarcoma.  The 
computer software calculated a 99th percentile value for the 
probability of causation as 1.75 percent.  Accordingly, the 
CPHEHO stated his opinion that it is unlikely the Veteran's 
sarcoma can be attributed to exposure to ionizing radiation.  
He explained that exposure to ionizing radiation is 
associated with the development of soft tissue sarcomas, but 
the risk appears to be very low at dose of less than 1000 
rads.  Epidemiological studies have shown no clear excesses 
of bone and connective tissue tumors following external 
occupational exposure.  Plus, no statistically significant 
excess of these types of tumors have been found in atomic 
bomb survivors.  

Shortly thereafter, in April 2007, the Director of VA's 
Compensation and Pension Service reviewed the CPHEHO's report 
and the evidence of record in its entirety and issued an 
opinion stating that there is no reasonable possibility the 
Veteran's sarcoma resulted from radiation exposure in 
service.  

Based on the factual report of DTRA and the resulting VBA 
medical opinion, neither of which is controverted by any 
evidence submitted by the appellant, the Board finds that the 
criteria for establishing service connection under the second 
method cited by Hilkert are not met.  See 38 C.F.R. § 3.311; 
Hilkert , 11 Vet. App. at 289.  

The third and final method provides that service connection 
may be established by competent evidence showing the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence on this issue consists of the April 2007 opinion 
of the Director of VA's Compensation and Pension Service 
(discussed above), plus an undated letter received by the RO 
in November 2008, from a VA physician, Dr. RKF.  The 
physician noted that the appellant informed him about the 
Veteran's participation in atomic bomb testing.  He also 
noted that although his opinion was limited to sarcoma, it is 
known that radiation can also affect the arteries giving 
blood flow to the heart.  He felt, accordingly, that it was 
"possible" that radiation exposure had caused the Veteran's 
cardiac conditions.  With regard to whether the Veteran's 
radiation exposure could have caused his soft tissue sarcoma, 
the physician explained that "[w]e do not know the dose of 
radiation" to which the Veteran was exposed; the appellant 
had informed him, however, that the Veteran's ship had heated 
up significantly following the atomic blast.  In any event, 
according to the physician, there is no known minimal safe 
dose of radiation; radiation is known to cause cancer.  
Usually, tumors caused by radiation begin appearing 10 years 
or more after exposure.  The physician commented that in this 
case, the Veteran's "certainly appeared quite a considerable 
time" later.  Soft tissue tumors are rarer than common 
cancers, but can occur due to radiation exposure.  Therefore, 
the physician opined, "it is possible" the Veteran's cancer 
was caused by radiation exposure.  

The Board notes that although Dr. RKF's medical opinion 
contains medical conclusions that the Board cannot ignore or 
disregard, the Board is not obligated to accept any 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 
(1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Rather, 
the Board's duty is to assess the probative value of all 
evidence, and the Board may favor one medical opinion over 
another if it offers an adequate statement of reasons or 
bases.  See Hayes, 5 Vet. App. at 69; Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  In short, 
a medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

On the other hand, medical opinions that are equivocal in 
nature, such as those expressed in speculative language, do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Plus, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Here, the Board finds that Dr. RKF's medical opinion is not 
probative evidence in support of the appellant's claim.  
First, Dr. RKF was not completely informed of the pertinent 
facts of the case.  See Nieves-Rodriquez, 22 Vet. App. at 
303-304.  In fact, Dr. RKF admitted that he did not know the 
dose of radiation to which the Veteran was exposed.  Since 
the DTRA's RDA was prepared prior to the Veteran's death, Dr. 
RKF's comment suggests that he did not have the claims file 
available for review, and he did not otherwise become aware 
of the relevant medical history.  See id. at 303 (explaining 
that review of the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist [a 
physician] to become familiar with the facts necessary to 
form an expert opinion to assist the adjudicator in making a 
decision on a claim.").  In short, without being fully and 
accurately informed of the relevant medical history, Dr. 
RKF's opinion carries little probative value.  

Second, and more importantly, Dr. RKF's opinion lacks 
probative value, since his opinion was equivocal and 
speculative.  See id. at 304 (explaining that a medical 
opinion is not probative if lacks a reasoned analysis, which 
provides the most probative value of a medical opinion).  He 
simply observed that since radiation exposure "can" cause 
soft tissue tumors, "it is possible" the Veteran's sarcoma 
was caused by his in-service radiation exposure.  In 
conclusion, Dr. RKF's opinion does not support a finding of 
service connection on a direct basis, since it is 
speculative.  See id.; Stegman, 3 Vet. App. at 230.  

With regard to the other conditions listed on the death 
certificate as contributing to the Veteran's death, including 
malignant pleural effusion, CAD, and decubitus ulceration, 
service connection on a direct basis is not warranted, since 
the record contains no medical nexus evidence relating the 
those disorders to the Veteran's service, to include as due 
to exposure to ionizing radiation.  

In conclusion, the Board finds that service connection for 
the cause of the Veteran's death is not warranted.  In making 
this determination, the Board has carefully considered the 
lay evidence of record as indicated above.  The Board 
recognizes the appellant's sincere belief that the cause of 
the Veteran's death was related to his in-service radiation 
exposure.  Her opinion, however, does not constitute 
competent evidence in support of her claim, since she is not 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In reaching this decision, the Board does not wish in any way 
to diminish the Veteran's honored service.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by on these matters 
by the competent and most probative medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en 
banc)); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).



ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


